Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 1 of 12 PageID #: 206


                                                                                                             1


 1                     UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
 2   - - - - - - - - - - - - - - - X
                                       :
 3       SEUNG-YONG OK,                : 18-CV-00392(BMC)
                                       :
 4              Plaintiff,             :
                                       :
 5                                     : United States Courthouse
          -against-                    : Brooklyn, New York
 6                                     :
                                       :
 7                                     : October 29, 2018
         NEW YORK CITY DEPARTMENT      : 10:30 a.m.
 8       OF EDUCATION, ET AL.,         :
                                       :
 9              Defendants.

10   - - - - - - - - - - - - - - - X

11               TRANSCRIPT OF CIVIL CAUSE FOR INITIAL CONFERENCE
                        BEFORE THE HONORABLE BRIAN M. COGAN
12                         UNITED STATES DISTRICT JUDGE

13

14                                       A P P E A R A N C E S:

15   For the Plaintiff:                  GLASS KRAKOWER LLP
                                              100 Church Street, 8th Floor
16                                            New York, New York 10007

17                                       BY:      BRYAN D. GLASS, ESQ.

18
     For the Defendant:                  NEW YORK CITY LAW DEPARTMENT
19                                            100 Church Street, Room 2-314
                                              New York, New York 10007
20
                                         BY:      CASSANDRA NATASHA BRANCH, ESQ.
21

22   Court Reporter:                     Denise Parisi, RPR, CRR
                                         Official Court Reporter
23                                       Telephone: (718) 613-2605
                                         E-mail: DeniseParisi72@gmail.com
24
     P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
25   p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.



                                                 Denise Parisi, RPR
                                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 2 of 12 PageID #: 207


                                     Proceedings                               2


 1              (In open court.)

 2              THE COURTROOM DEPUTY:       All rise.

 3              THE COURT:    Good morning.      Have a seat, please.

 4              THE COURTROOM DEPUTY:       Ok v. New York City

 5   Department of Education, et al., Docket No. 18-CV-392.

 6              Counsel, please state your appearances starting for

 7   the plaintiff.

 8              MR. GLASS:    Good morning, Your Honor.      Bryan Glass

 9   for Mr. Ok -- Seung Ok, plaintiff.

10              MS. BRANCH:    Cassandra Branch, New York City Law

11   Department.

12              THE COURT:    Okay.    So we've got the result of the

13   3020-a.   Do I recall correctly that there was a separate claim

14   for relief in the complaint under the civil service law?

15              MR. GLASS:    Yes.    75-b.

16              THE COURT:    What does that do?

17              MR. GLASS:    I pled it in other complaints.       It's --

18              THE COURT:    That doesn't mean you ever did it right.

19              MR. GLASS:    I'm sorry?

20              THE COURT:    Just because you've done it, it doesn't

21   mean that it's right.     What is it?

22              MR. GLASS:    It's a whistle-blower claim for adverse

23   personnel actions taken by the City, and there have been

24   various cases deciding that by different courts, some of them

25   have actually proceeded to discovery, sometimes they have been


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 3 of 12 PageID #: 208


                                      Proceedings                              3


 1   dismissed.    I pled them -- there is some positive case law

 2   that a 75-b claim can survive independent of the first

 3   amendment claim.

 4                THE COURT:   Hang on one second.       I'm just trying to

 5   look at the statute.

 6                (Pause.)

 7                THE COURT:   So it looks like it turns it into a

 8   labor law violation if -- that's only for nonpublic employees.

 9   It looks like it's just an affirmative defense the way the

10   statute is worded.      It doesn't look like a claim for relief.

11                MR. GLASS:   I thought 75-b provides that a public

12   employer from taking disciplinary action against the -- I'm

13   sorry -- prohibits a public employer from taking disciplinary

14   action against a public employee --

15                THE COURT:   Yes.

16                MR. GLASS:   -- because that employee reveals

17   information to a governmental body regarding a violation of

18   law, rule, or regulation.

19                THE COURT:   Yes.    It prohibits a public employer

20   from doing that.    What happens if the public employer does

21   that in violation of the statute?

22                MR. GLASS:   I understood there are remedies provided

23   for that.

24                THE COURT:   I'm looking at them.      It looks like it's

25   in Section 3-A:    He or she may assert such as a defense before


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 4 of 12 PageID #: 209


                                    Proceedings                                  4


 1   the designated arbitrator or hearing officer.             That's why I

 2   say it looks like a defense, not a claim.             I don't see

 3   anything providing a judicial as opposed to an administrative

 4   remedy.

 5                Does the DOE have any different understanding?

 6                MS. BRANCH:    Yes, Your Honor.         Yes, Your Honor, and

 7   I think this is something that we had discussed at a prior

 8   conference as well.       The defendants did send in a letter

 9   arguing that the 75-b claim would be precluded because the

10   plaintiff is covered by a public employee contract.             And yes,

11   the defendants also believe that there is no remedy for a 75-b

12   claim.    It's only something to be offered at an arbitration

13   hearing like the plaintiff's 3020-a as a reason for taking the

14   action that he did.

15                THE COURT:    I don't think your motion to dismiss

16   made that argument, did it?

17                MS. BRANCH:    Yes, there was a -- I believe that

18   defense sent in two letters --

19                THE COURT:    No, but you had a motion to dismiss.

20                MS. BRANCH:    It was a conference letter, and then

21   there was a first letter that we sent in, which I supplemented

22   with a second one, the first of the letters that I sent into

23   the Court.

24                THE COURT:    I know there were letter motions.

25                MS. BRANCH:    Yes.


                                Denise Parisi, RPR, CRR
                                Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 5 of 12 PageID #: 210


                                     Proceedings                               5


 1              THE COURT:    I granted the motion in part dismissing

 2   the defamation and liable claims.        I didn't dismiss the First

 3   Amendment claims.

 4              MS. BRANCH:    The First Amendment claims.

 5              THE COURT:    Yes.

 6              MS. BRANCH:    Right.

 7              THE COURT:    What did I do, and what did you ask me

 8   to do with this civil service claim?

 9              MS. BRANCH:    I believe the 75-b claim, Your Honor --

10   I believe that the 75-b claim, Your Honor, stated that the

11   Court would reserve anything on that --

12              THE COURT:    Right.

13              MS. BRANCH:    -- until the 3020-a was resolved.

14              THE COURT:    I denied the motion to dismiss because

15   the administrative remedies hadn't been exhausted.

16              MS. BRANCH:    Correct.

17              THE COURT:    Now they have been exhausted.

18              MS. BRANCH:    Yes.

19              THE COURT:    The defense, under 75-b, was raised in

20   the administrative proceedings, I believe, right?

21              MS. BRANCH:    I'm sorry, can you repeat that one more

22   time, please?

23              THE COURT:    It seems to me that in opposition to the

24   arbitration proceedings, the plaintiff did raise retaliation

25   as a defense.   He did raise 75-b; am I wrong?


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 6 of 12 PageID #: 211


                                   Proceedings                                 6


 1               MS. BRANCH:   I don't believe so.

 2               THE COURT:    Okay.   What is left for me to do with

 3   75-b?

 4               MS. BRANCH:   Well, at this point, Your Honor, I

 5   don't believe there's anything left for the Court to do.

 6               THE COURT:    Let me ask plaintiff's lawyer.

 7               What should I do with 75-b.        It seems to me that it

 8   does not give you a judicial remedy.

 9               MR. GLASS:    I'm looking at case law Tipaldo vs. Lynn

10   as a case, 76 AD3d 477, First Department --

11               THE COURT:    Excuse me.    Someone who litigates has to

12   be constantly aware of the court reporter, because if you talk

13   that fast, they can't possibly write it down.

14               Now, tell me the citation of the case you just

15   mentioned, please.

16               MR. GLASS:    Tipaldo vs. Lynn, T-I-P-A-L-D-O, vs.

17   Lynn, L-Y-N-N, 76 AD3d 477, First Department 2010.          I believe

18   there is a cause of action for retaliatory termination or

19   retaliatory personnel actions against the public employee

20   under that statute and --

21               THE COURT:    I think what I'm seeing is that that is

22   only the case when you are not covered by a CBA.         That's what

23   75-b seems to suggest.

24               MR. GLASS:    Tipaldo, I believe, was covered by a

25   CBA.    Mr. Tipaldo, in that case -- in fact, I think I


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 7 of 12 PageID #: 212


                                   Proceedings                                 7


 1   litigated that case with the City and received a handsome

 2   settlement, so I think there's some interpretation as to what

 3   the CBA exactly covers regarding whistle-blower employees,

 4   teachers.   I mean, there is a CBA, obviously, but doesn't

 5   expressly cover someone who is claiming retaliation other than

 6   in a defense context, and so I believe that there is a

 7   separate --

 8               THE COURT:   I've got you.      It's okay.   Everyone just

 9   stand by.

10               (Pause.)

11               THE COURT:   I see.    It's not a CBA.    It has to do

12   with whether the employer is a public employer or a private

13   employer.   If it's a public employer, there's no judicial

14   remedy; and if it's a private employer, then there is a

15   judicial remedy.    That's in subsection 3-C.       It says:   Where

16   an employee is not subject to any of the provisions of

17   paragraphs A or B of this subdivision -- that's the public

18   employer -- the employee may commence an action in a court of

19   a competent jurisdiction under the same terms and conditions

20   as set forth in Article 20-C of the labor law.

21               So A and B pertain to public employers and public

22   employees, so I don't think you've got a judicial remedy for

23   this, okay?

24               Look at it, realize I'm right, write me a letter

25   within a week withdrawing that claim so we don't have to worry


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 8 of 12 PageID #: 213


                                     Proceedings                               8


 1   about it.

 2                MR. OK:   Your Honor, is there anything that I can

 3   say --

 4                THE COURT:   Excuse me.    No, there's nothing you can

 5   say --

 6                MR. OK:   Sorry.

 7                THE COURT:   -- unless you want to be pro se, which I

 8   would not advise at all.

 9                MR. OK:   Sorry.   Sorry about that.

10                THE COURT:   Okay.

11                Next, I would like to have this case trial-ready

12   soon.    I have colleagues who are after me to take my cases and

13   try them.    How long do you need for discovery?       You have just

14   been through the hearing.       You shouldn't have anything to

15   discover.

16                MR. GLASS:   We haven't exchanged responses.      Our

17   responses are ready to go.        Discovery was stayed.    We do have

18   a settlement conference today, as Your Honor may be aware,

19   with Judge Scanlon --

20                THE COURT:   That's irrelevant to me.

21                MR. GLASS:   But I still think we would like some

22   discovery.    We would like to depose the principal.

23                THE COURT:   Didn't the principal testify at the

24   3020-a?

25                MR. GLASS:   No, he did not.


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 9 of 12 PageID #: 214


                                   Proceedings                                 9


 1               THE COURT:    All right.    Let's suppose, then, that I

 2   give you 60 days for discovery; is that enough?

 3               MS. BRANCH:   Yes, Your Honor.

 4               THE COURT:    I don't see -- I'm speaking to the

 5   defendant here -- I don't see a motion here at this point.           I

 6   don't see a summary judgment motion.         The way I read the

 7   3020-a decision, there's no way to avoid there being an issue

 8   of fact as to what the motivation was for the disciplinary

 9   action.    You know, that's essentially -- you had rejected it,

10   the 3020-a, that it was because of unacceptable conduct.

11               MS. BRANCH:   Well, Your Honor, the 3020-a had four

12   charges, and the defendants' position is that the plaintiff

13   was still found guilty on the two charges, which were the main

14   focus of the activity described in the complaint, so at the

15   end of the day, there still was a legitimate reason for

16   disciplining the plaintiff --

17               THE COURT:    I think you are right about that.       Some

18   of the reasons that the arbitrator found were legitimate, some

19   were not, but that does not exclude the possibility of saying

20   there was, in addition to those reasons --

21               MS. BRANCH:   I understand.

22               THE COURT:    That's why I'm saying, I don't think you

23   have a motion.

24               So you should all plan on trying this case in late

25   January.   That schedule will be immovable, because, as I say,


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 10 of 12 PageID #: 215


                                   Proceedings                             10


 1   I have many colleagues nipping at my heels asking for cases to

 2   try, so speak now or forever hold your peace.         Any reason we

 3   can't do 60 days and then trial?

 4              MR. GLASS:    Not from plaintiff's perspective.

 5              MS. BRANCH:    I don't believe so, Your Honor;

 6   however, the defendants would still, as far as the remaining

 7   75-b claim, and the --

 8              THE COURT:    He's going to withdraw that this week.

 9              MS. BRANCH:    Well, the First Amendment retaliation

10   claim, then, is the only one that remains, right?

11              THE COURT:    I think that's right.

12              MS. BRANCH:    Okay.

13              THE COURT:    Simple case.      Try it in two or three

14   days.

15              So let's do that, since I'm not hearing any

16   objections.    And if strange things happen to me, then I will

17   see you the end of January; and if they don't, then you will

18   see another Judge at the end of January.

19              MS. BRANCH:    Your Honor, for the 60 days for

20   discovery, that's including the discovery that we discussed at

21   the prior conference, as well as depositions and --

22              THE COURT:    That's why I asked you is it enough

23   time.

24              MS. BRANCH:    Yes.    Will defense be allowed an

25   opportunity to present a letter in favor of moving for summary


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 11 of 12 PageID #: 216


                                     Proceedings                            11


 1   judgment depending on what the depositions reveal?

 2              THE COURT:    I'm not going to stop you from moving

 3   for summary judgment if you want to.          I'm telling you, I may

 4   just write "denied" on it the day you file it based on what I

 5   see so far about this case.       If I read your motion and the

 6   motion gives me something I haven't thought of, then fine, we

 7   will delay the trial for a few weeks to litigate the motion,

 8   but I don't want you to get your hopes up in thinking that you

 9   have got a motion that will take until March or April to

10   decide, because, at this point, I don't think it will, but I'm

11   not stopping you from filing it.

12              MS. BRANCH:    Yes, Your Honor.          So by which point --

13   60 days from today would be the end of discovery?

14              THE COURT:    Yes.

15              MS. BRANCH:    By what date would Your Honor want a

16   letter requesting a summary judgment?

17              THE COURT:    You can just move.         I'm waiving the

18   pre-motion letter.     Just file your motion.         But be careful

19   when you file that motion, okay?        Don't file it just because

20   that's what we generally do in our cases.

21              MS. BRANCH:    Yes, Your Honor.

22              THE COURT:    Okay.

23              Anything else?

24              MS. BRANCH:    No, Your Honor.

25              THE COURT:    Okay.


                               Denise Parisi, RPR, CRR
                               Official Court Reporter
Case 1:18-cv-00392-BMC Document 37 Filed 03/29/19 Page 12 of 12 PageID #: 217


                                     Proceedings                           12


 1              Thank you very much.          Good luck.

 2              MR. GLASS:       Thank you.

 3              (Matter concluded.)

 4

 5                           *      *     *      *     *

 6

 7   I certify that the foregoing is a correct transcript from the
     record of proceedings in the above-entitled matter.
 8

 9       /s/ Denise Parisi                            November 26, 2018
     _________________________________               ________________
10         DENISE PARISI                                  DATE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Denise Parisi, RPR, CRR
                                 Official Court Reporter
